Blaok, P. J.
The only supposed error assigned is the action of the court in sustaining a demurrer to the complaint.
The appellee has directed attention to the appellant’s failure to comply with the requirement of rule twenty-two of this court, that the appellant’s brief shall contain a concise statement of so much of the record as fully presents the error relied on, in that the brief does not show the contents or the substance of the complaint to which the demurrer was addressed, the brief merely referring to the place in the transcript where, it is said, the complaint is set forth. This is not a sufficient compliance with the rule. Schreiber v. Worm (1904), 164 Ind. 1; Tuthill Spring Co. v. Holliday (1904), 164 Ind. 13; Perry, etc., Stone Co. v. Wilson (1903), 160 Ind. 435.
The appellant’s brief being insufficient to require our consideration of any assignment of error, the appeal should not be entertained.
Appeal dismissed.
Robinson, J.
This appeal must be dismissed, unless there is a modification of rule twenty-two, but I believe that rule should be modified.